                                           Case 4:18-cv-01553-YGR Document 97 Filed 04/24/19 Page 1 of 1




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT
                                   4                                 NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6

                                   7

                                   8   DOLBY LABORATORIES LICENSING                     Case No.: 18-CV-01553-YGR
                                       CORPORATION, ET. AL.,
                                   9                                                    ORDER DENYING MOTION FOR LEAVE TO
                                                    Plaintiff,                          AMEND
                                  10
                                              vs.                                       Re: Dkt. No. 74
                                  11
                                       ADOBE INC.,
Northern District of California




                                  12
 United States District Court




                                                     Defendant.
                                  13

                                  14

                                  15          On April 23, 2019, the Court heard oral argument on defendant’s motion for leave to amend

                                  16   answer to amended complaint and counterclaims, which was fully briefed. (Dkt. Nos. 74, 81, 85,

                                  17   88.) As stated on the record, and confirmed herein, having carefully considered the briefing and

                                  18   arguments submitted in this matter, the Court DENIES defendant’s motion for leave to amend

                                  19   answer to amended complaint and counterclaims.

                                  20          This Order terminates Dkt. No. 74.

                                  21          IT IS SO ORDERED.

                                  22
                                       April 24, 2019
                                  23                                                    _______________________________________
                                  24                                                          YVONNE GONZALEZ ROGERS
                                                                                          UNITED STATES DISTRICT COURT JUDGE
                                  25

                                  26

                                  27

                                  28
